10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

Case 3:20-mj-00538-FKB Document 1-1 Filed 03/18/20 Page 1 of 2

AFFIDAVIT

I, Molly Motley Blythe, being duly sworn, do hereby depose and state:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) currently
assigned to the Jackson Division since March 2013. I am responsible for investigations of offenses
under Title 18, United States Code involving violent crimes against children to include the
production, distribution, possession of child pornography, kidnapping, child enticement and child
sex trafficking.

2. This Affidavit is made in support of an application for a Criminal Complaint against
ANTHONY L. DANIELS (hereafter referred to as DANIELS). DANIELS is currently a Police
Officer with the McComb Police Department.

3. Based on the information set forth in this Affidavit, there is probable cause to
believe that DANIELS persuaded, induced, enticed, and coerced minor, V. E.(year of birth 2003
to produce visual depictions and videos of V.E. engaging in sexually explicit conduct in violation
of Title 18, United States Code, Section 2251(a)(1) and 2252(a)(2).

4. On February 18, 2020, FBI agents interviewed DANIELS. During the interview,
DANIELS stated he had responded to minor V. E.’s residence in his official capacity as a police
officer on multiple occasions. DANIELS stated that V. E. was 13 years-old when she began to run
away from home.

5. During the interview, DANIELS identified his Snapchat username as a.daniels121
and admitted to communicating with V. E., using the Internet App, Snapchat. DANIELS admitted
that he knew cocainee.kayla was the username of V.E and that she was currently 16 years-old.
DANIELS admitted to persuading V. E. to produce and send him sexually explicit visual
depictions of her pubic area via the Internet using Snapchat. Further, DANIELS admitted to
sending via his Snapchat account emoji to V-E., specifically, an eggplant, which means, “penis,”)
and water drops, which means, “wet.” DANIELS also admitted to sending a peach and a cat emoji,
which commonly refers to a person’s bottom/butt and vagina respectively. DANIELS admitted to
receiving via his Snapchat account, two sexually explicit videos and two sexually explicit digital
images of V. E.

Based on the information contained herein, your Affiant believe that probable cause exists

to believe that ANTHONY L. DANIELS knowingly persuaded, induced, enticed, coerced a minoy

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2T

28

29

 

 

Case 3:20-mj-00538-FKB Document 1-1 Filed 03/18/20 Page 2 of 2

to produce images of child pornography and DANIELS received videos of a minor engaging in|
sexually explicit conduct in violation of Title 18, United States Code, Sections 2251(a)(1) and
2252(ay(2) .

 
   

Molly Motley Blythe
Special Agent
Federal Bureau of Investigation

ZA
Subscribed and sworn before me this /3 day of March, 2020.

zlcal

United States Magistrate Judge

 
